UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7784


SAMUEL LAMONT WHITNER,

                      Plaintiff – Appellant,

          v.

DISCIPLINARY COUNSEL LESLEY     M.   COGGIOLA;   STAFF   ATTORNEY
TIFFANY N. RICHARDSON,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:12-cv-01876-CMC)


Submitted:   January 22, 2013              Decided: January 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel Lamont Whitner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Samuel   Lamont    Whitner        appeals    the   district    court’s

order accepting the recommendation of the magistrate judge and

dismissing Whitner’s civil action.                   We have reviewed the record

and find no reversible error.                  Accordingly, we affirm for the

reasons stated by the district court.                    Whitner v. Disciplinary

Counsel     Lesley     M.     Coggiola,        No.    3:12-cv-01876-CMC      (D.S.C.

Sept. 13, 2012).            We dispense with oral argument because the

facts   and    legal   contentions        are    adequately      presented    in   the

materials     before   this     court     and    argument    would   not     aid   the

decisional process.



                                                                             AFFIRMED




                                           2